ICJ_168_Jadhav_IND_PAK_2019-07-17_JUD_01_ME_02_FR.txt.                                                                                        494




            DÉCLARATION DE Mme LA JUGE SEBUTINDE

[Traduction]

   Allégation selon laquelle M. Jadhav était porteur de deux passeports lors de son
arrestation ayant pu jeter le doute sur son identité et ses mobiles durant la procédure
pénale engagée contre lui au Pakistan, mais n’ayant pas eu d’incidence sur
l’établissement de sa nationalité aux fins de l’application de l’article 36 de la convention
de Vienne sur les relations consulaires de 1963 (« la convention de Vienne ») —
Chaque cas devant être examiné dans sa spécificité, les Parties n’ayant cependant pas,
en la présente affaire, mis en question la nationalité indienne de M. Jadhav dans leurs
échanges diplomatiques — Point vi) de l’accord bilatéral conclu par les Parties en
2008 interprété comme il se doit, se rapportant à la libération et au rapatriement
d’une certaine catégorie de personnes, pour lesquelles il prévoit une dérogation aux
dispositions du point v) dudit accord — Etat de résidence pouvant donc examiner
l’affaire au fond avant de prendre une décision sur la libération et le rapatriement d’un
ressortissant de l’Etat d’envoi ayant été arrêté, placé en état de détention ou condamné
sur son territoire pour des motifs politiques ou relatifs à la sécurité et ayant purgé sa
peine — Point vi) n’ayant pas pour but de priver les personnes soupçonnées
d’espionnage ou de terrorisme du droit de communiquer avec les autorités consulaires
de leur pays qu’elles tiennent de l’article 36 de la convention de Vienne, et ne rendant
pas non plus le respect de ce droit « discrétionnaire » ou « conditionnel » — Droits et
privilèges conférés par le paragraphe 1 de l’article 36 de la convention de Vienne
devant être exercés conformément aux lois et règlements de l’Etat de résidence, sous
réserve toutefois que leur application n’empêche pas la réalisation des fins auxquelles
lesdits droits et privilèges sont accordés.


                                   I. Introduction

   1. La présente instance a été introduite par la République de l’Inde
(« l’Inde ») contre la République islamique du Pakistan (« le Pakistan ») en
vertu du paragraphe 1 de l’article 36 du Statut de la Cour et sur le fonde-
ment de l’article premier du protocole de signature facultative de 1963 à
la convention de Vienne sur les relations consulaires concernant le règle-
ment obligatoire des diﬀérends, qui dispose que « [l]es diﬀérends relatifs à
l’interprétation ou à l’application de la convention relèvent de la compé-
tence obligatoire de la Cour ». L’Inde et le Pakistan sont parties à la
convention de Vienne depuis le 28 décembre 1977 et le 14 mai 1969, res-
pectivement, et au protocole de signature facultative depuis le 28 décembre
1977 et le 29 avril 1976, respectivement. Ni l’une ni l’autre des Parties n’a
assorti de réserves sa ratiﬁcation des deux instruments. L’article premier
du protocole de signature facultative est ainsi libellé :
        « Les diﬀérends relatifs à l’interprétation ou à l’application de la
     convention relèvent de la compétence obligatoire de la Cour interna-
     tionale de Justice, qui, à ce titre, pourra être saisie par une requête de

                                                                                         80

                        jadhav (décl. sebutinde)                          495

    toute partie au diﬀérend qui sera elle-même partie au présent proto-
    cole. »
   2. L’Inde a soutenu que le Pakistan avait violé la convention de Vienne
en traitant comme il l’avait fait M. Kulbhushan Sudhir Jadhav, ressortis-
sant indien placé en état de détention au début du mois de mars 2016 par
les autorités pakistanaises et ensuite jugé pour espionnage et terrorisme
par un tribunal militaire pakistanais siégeant à Islamabad, qui l’a reconnu
coupable et condamné à mort. L’Inde considère que le Pakistan, en tant
qu’Etat de résidence sur le territoire duquel son ressortissant est détenu, a
manqué aux obligations concernant la communication entre les autorités
consulaires et les ressortissants de l’Etat d’envoi qu’il tient des para-
graphes 1 et 2 de l’article 36 de la convention de Vienne envers elle, en tant
qu’Etat d’envoi, et envers M. Jadhav. Le Pakistan a rejeté ces allégations.
   3. L’article 36 de la convention de Vienne se lit comme suit :

                                    « Article 36
              Communication avec les ressortissants de l’Etat d’envoi
      1. Aﬁn que l’exercice des fonctions consulaires relatives aux res-
    sortissants de l’Etat d’envoi soit facilité :
    a) Les fonctionnaires consulaires doivent avoir la liberté de commu-
       niquer avec les ressortissants de l’Etat d’envoi et de se rendre
       auprès d’eux. Les ressortissants de l’Etat d’envoi doivent avoir la
       même liberté de communiquer avec les fonctionnaires consulaires
       et de se rendre auprès d’eux ;
    b) Si l’intéressé en fait la demande, les autorités compétentes de l’Etat
       de résidence doivent avertir sans retard le poste consulaire de
       l’Etat d’envoi lorsque, dans sa circonscription consulaire, un res-
       sortissant de cet Etat est arrêté, incarcéré ou mis en état de déten-
       tion préventive ou toute autre forme de détention. Toute
       communication adressée au poste consulaire par la personne arrê-
       tée, incarcérée ou mise en état de détention préventive ou toute
       autre forme de détention doit également être transmise sans retard
       par lesdites autorités. Celles-ci doivent sans retard informer l’in-
       téressé de ses droits aux termes du présent alinéa ;
    c) Les fonctionnaires consulaires ont le droit de se rendre auprès d’un
       ressortissant de l’Etat d’envoi qui est incarcéré, en état de détention
       préventive ou toute autre forme de détention, de s’entretenir et de
       correspondre avec lui et de pourvoir à sa représentation en justice.
       Ils ont également le droit de se rendre auprès d’un ressortissant de
       l’Etat d’envoi qui, dans leur circonscription, est incarcéré ou détenu
       en exécution d’un jugement. Néanmoins, les fonctionnaires consu-
       laires doivent s’abstenir d’intervenir en faveur d’un ressortissant
       incarcéré ou mis en état de détention préventive ou toute autre
       forme de détention lorsque l’intéressé s’y oppose expressément.

                                                                           81

                            jadhav (décl. sebutinde)                               496

        2. Les droits visés au paragraphe 1 du présent article doivent
     s’exercer dans le cadre des lois et règlements de l’Etat de résidence,
     étant entendu, toutefois, que ces lois et règlements doivent permettre
     la pleine réalisation des ﬁns pour lesquelles les droits sont accordés
     en vertu du présent article. »
  4. Dans les arrêts qu’elle a rendus en l’aﬀaire LaGrand 1 et l’aﬀaire
Avena 2, la Cour a dit que les dispositions suscitées
     « institue[nt] un régime dont les divers éléments sont interdépendants
     et qui est conçu pour faciliter la mise en œuvre du système de protec-
     tion consulaire. Le principe de base régissant la protection consulaire
     est énoncé dès l’abord : le droit de communication et d’accès (ali-
     néa a) du paragraphe 1 de l’article 36). La disposition suivante
     précise les modalités selon lesquelles doit s’eﬀectuer la notiﬁcation
     consulaire (alinéa b) du paragraphe 1 de l’article 36). Enﬁn,
     l’alinéa c) du paragraphe 1 de l’article 36 énonce les mesures
     que les agents consulaires peuvent prendre pour fournir leur assis-
     tance aux ressortissants de leur pays détenus dans 1’Etat de rési-
     dence. Il s’ensuit que, lorsque 1’Etat d’envoi n’a pas connaissance de
     la détention de l’un de ses ressortissants, parce que l’Etat de
     résidence n’a pas eﬀectué sans retard la notiﬁcation consulaire
     requise … 1’Etat d’envoi se trouve dans l’impossibilité pratique
     d’exercer, à toutes ﬁns utiles, les droits que lui confère le para-
     graphe 1 de l’article 36. »
   5. Je tiens tout d’abord à préciser que j’ai voté avec la majorité de la
Cour sur le dispositif de l’arrêt (par. 149). Toutefois, la Cour aurait pu, à
mon avis, expliciter davantage quelques éléments de son raisonnement,
pour permettre au lecteur de mieux comprendre pourquoi elle s’est pro-
noncée comme elle l’a fait sur certains points. Il s’agit des points suivants :
i) la question de savoir si l’incertitude sur l’identité de M. Jadhav, due à
ce qu’il était porteur de deux passeports lors de son arrestation, a entravé
la détermination de son identité aux ﬁns de l’application de l’article 36 de
la convention de Vienne ; ii) la question de savoir si les dispositions de
l’accord bilatéral conclu en 2008 par les Parties excluent l’application de
l’article 36 de la convention aux personnes soupçonnées d’espionnage ou
de terrorisme ; et iii) l’incidence du droit interne sur l’exercice du droit à
la communication entre les autorités consulaires et les ressortissants de
l’Etat d’envoi énoncé dans la convention de Vienne. Je me propose, dans
la présente déclaration, de revenir plus en détail sur chacune de ces ques-
tions.



   1 LaGrand (Allemagne c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2001, p. 492,

par. 74.
   2 Avena et autres ressortissants mexicains (Mexique c. Etats-Unis d’Amérique), arrêt,

C.I.J. Recueil 2004 (I), p. 39, par. 50.

                                                                                     82

                           jadhav (décl. sebutinde)                      497

          II. L’incidence de la double identité de M. Jadhav
                  sur la vérification de sa nationalité

   6. Le Pakistan a beaucoup insisté sur les incertitudes entourant l’iden-
tité de M. Jadhav et, par voie de conséquence selon lui, sa nationalité.
Lors de son arrestation par les autorités pakistanaises, M. Jadhav aurait
été porteur de deux passeports indiens, l’un portant le numéro L9630722,
délivré le 12 mai 2015 au nom « musulman » de « Hussein Mubarak
Patel », avec photographie de M. Jadhav, et l’autre portant le
numéro L9630722, établi au nom « hindou » de « Kulbhushan Sudhir
Jadhav ». Selon le Pakistan, une expertise ordonnée par lui a révélé que le
passeport numéro L9630722 était « un passeport indien authentique ».
L’Inde a quant à elle soutenu que le passeport numéro L9630722 était un
faux, et qualiﬁé l’assertion du Pakistan selon laquelle il avait été trouvé
sur la personne de M. Jadhav de « manifestement fausse ». Le Pakistan a
soutenu aussi que l’article 36 de la convention de Vienne ne s’appliquait
pas « tant que l’« Etat d’envoi » n’a[vait] pas fourni la preuve de la natio-
nalité de la personne en cause » 3, et qu’en l’occurrence l’Inde n’avait pas
prouvé la nationalité de M. Jadhav 4. Il a contesté la nationalité de
M. Jadhav au motif que, étant en possession de deux passeports lors de
son arrestation, ce dernier pouvait avoir une double identité ou voyager
avec une fausse identité, et que ces deux documents ne pouvaient donc
pas être considérés comme apportant la preuve certaine de sa nationalité.
Il a fait observer qu’un passeport valide était considéré comme le princi-
pal document oﬃciel attestant que le porteur était ressortissant de l’Etat
de délivrance 5. Toujours selon le Pakistan, un passeport établi illicite-
ment n’avait aucune valeur en droit international, quel que soit l’usage
auquel il était destiné 6. En conséquence, le Pakistan a invoqué sa contes-
tation de l’identité de M. Jadhav non seulement en tant qu’argument
quant à la compétence de la Cour, mais également en tant qu’élément
ayant une incidence sur l’examen de l’aﬀaire au fond, soutenant à cet
égard que l’Inde avait délibérément délivré plusieurs passeports à
M. Jadhav pour masquer sa véritable identité et faciliter l’exécution de sa
mission d’espionnage et de terrorisme sur le territoire pakistanais.
   7. L’Inde, tout en s’abstenant de s’exprimer spéciﬁquement sur la ques-
tion de l’identité de M. Jadhav, a soutenu qu’il était de nationalité
indienne et que le Pakistan l’avait lui-même admis, comme le montraient
ses notes verbales en date du 23 janvier 2017 7, du 21 mars 2017 8 et du
10 avril 2017 9. Elle a aﬃrmé que la nationalité indienne de M. Jadhav

  3 Contre-mémoire du Pakistan (CMP), par. 11.
  4 CMP, par. 235 et 268 ; CR 2019/2, p. 40, par. 82-84 (Qureshi).
  5 CMP, par. 244 ; CR 2019/2, p. 40, par. 83-84 (Qureshi).
  6 CMP, par. 249.
  7 Requête, annexe 2.
  8 Ibid., annexe 3.
  9 Ibid., annexe 5.



                                                                          83

                             jadhav (décl. sebutinde)                                   498

n’avait jamais été contestée 10, et que l’exception d’incompétence du Pakis-
tan fondée sur la mise en question de cette identité n’était « pas sérieuse » 11.
L’Inde a fait observer que le Pakistan, dans ses communications avec elle
et publiquement, avait dit que M. Jadhav était un ressortissant indien
envoyé par l’Inde au Pakistan pour s’y livrer à l’espionnage et promou-
voir le terrorisme 12. Elle a fait valoir que le Pakistan appelait M. Jadhav
le « commandant Jadhav », parce qu’il présumait qu’il s’agissait d’un oﬃ-
cier d’active de la marine indienne. Elle a ajouté que, « pour être membre
des forces armées indiennes, il [fallait] nécessairement être … un ressortis-
sant indien » 13.
   8. Dans son arrêt (par. 57), la Cour n’a traité que très brièvement de la
question de l’identité de M. Jadhav, alors que les Parties, comme le
montre le résumé ci-dessus, y avaient consacré un échange nourri d’argu-
ments et contre-arguments. Selon la convention de Vienne, un Etat ne
peut se prévaloir qu’à l’égard de ses ressortissants du droit de communi-
cation qu’elle confère à ses postes consulaires. C’est de la vériﬁcation de
ce lien de nationalité que dépend l’exercice par les autorités consulaires
d’un Etat partie de leur droit de communiquer avec ses ressortissants 14. Il
s’ensuit qu’un Etat partie, s’il est incapable d’établir la nationalité d’un
individu au bénéﬁce duquel il entend exercer ce droit de communiquer,
échoue du même coup à établir qu’il est juridiquement fondé à agir au
nom de l’intéressé 15.
   9. En l’aﬀaire Avena, la Cour a estimé qu’il incombait à un Etat
demandeur qui se prévalait des droits énoncés à l’article 36 de la conven-
tion de Vienne d’établir la nationalité des personnes en cause 16. Elle a
conclu que le demandeur (le Mexique), en produisant à cet eﬀet des
extraits d’actes de naissance et des déclarations de nationalité, avait établi
la preuve de la nationalité des personnes qu’il avait désignées comme
étant ses ressortissants 17. La Cour a ensuite rejeté l’argument des Etats-
Unis selon lequel certains de ces ressortissants mexicains avaient aussi la
nationalité américaine, au motif qu’ils ne lui avaient pas fourni d’éléments
prouvant leur qualité de doubles nationaux, et qu’ils ne s’étaient donc pas
acquittés de la charge de la preuve qui leur incombait 18. La Cour a de
plus estimé que les autorités qui intervenaient dans les procédures de
   10  Réplique de l’Inde (RéI), par. 101 ; CR 2019/1, p. 14, par. 20 (Salve) ; CR 2019/3,
p. 17, par. 50 (Salve).
    11 RéI, par. 100.
    12 Ibid.
    13 Ibid.
    14 J. Dugard, « Diplomatic Protection », Max Planck Encyclopedia of Public Inter-

national Law, 2009, p. 118 ; Chemin de fer Panevezys-Saldutiskis, arrêt, 1939, C.P.J.I.,
série A/B no 76, p. 16.
    15 J. Crawford, Brownlie’s Principles of Public International Law, 8e éd., Oxford Univer-

sity Press, 2012, p. 702.
    16 Avena et autres ressortissants mexicains (Mexique c. Etats-Unis d’Amérique), arrêt,

C.I.J. Recueil 2004 (I), p. 41-42, par. 57.
    17 Ibid.
    18 Ibid.



                                                                                          84

                              jadhav (décl. sebutinde)                                     499

détention avaient l’obligation de se conformer à l’alinéa b) du para-
graphe 1 de l’article 36 de la convention de Vienne « au moment où elles
constat[aient] que la personne arrêtée [était] un ressortissant étranger ou
lorsqu’il exist[ait] des raisons de penser qu’il s’agi[ssait] probablement d’un
ressortissant étranger » 19.
   10. Il appartient à chaque Etat de déterminer qui, selon sa législation,
a la qualité de ressortissant ou citoyen de cet Etat. En la présente aﬀaire,
bien qu’elle ait pu avoir une incidence notable sur la procédure pénale
engagée au Pakistan, la question des deux passeports portant deux noms
diﬀérents dont il est allégué que M. Jadhav était porteur est à mon avis
une question d’identité, à ne pas confondre avec celle de sa nationalité.
Un passeport peut certes fournir la preuve que son titulaire a la nationa-
lité de tel ou tel pays 20, mais la possession d’un passeport n’est pas une
condition nécessaire de la détermination de cette nationalité. La détermi-
nation de la nationalité d’une personne ne dépend pas de la question de
savoir si l’intéressé détient le passeport de tel ou tel Etat. Après tout, des
millions de gens, de par le monde, ne possèdent pas de passeport, mais ne
sont pas pour autant apatrides. Chaque cas doit être tranché compte tenu
de sa spéciﬁcité.
   11. Dans son argumentation sur tous les autres aspects de l’aﬀaire, le
Pakistan a présumé que M. Jadhav était un ressortissant indien. Il n’a
soulevé la question de sa nationalité que 19 mois après avoir reçu la pre-
mière communication par laquelle l’Inde lui demandait de permettre à ses
autorités consulaires de communiquer avec l’intéressé, et n’a fourni aucun
argument ou élément de preuve sérieux pour contester sa nationalité
indienne. Bien que l’Inde n’ait pas produit l’acte de naissance de
M. Jadhav, ni déclaré expressément quelle était sa nationalité, d’autres
faits viennent étayer la présomption qu’il est de nationalité indienne, dont
les suivants :
 i) Pour les autorités pakistanaises, le moyen le plus direct de déterminer
    la nationalité de M. Jadhav consistait sans doute à lui poser la ques-
    tion, ce qu’elles ont probablement fait. Le Pakistan a allégué que, tout
    au long de ses « aveux », M. Jadhav n’avait jamais contesté qu’il était
    un oﬃcier d’active de la marine indienne, qu’il travaillait pour l’Indian
    National Defence Academy depuis 1987, et qu’il habitait Mumbai
    (Inde) 21. Les Parties étaient certes en désaccord sur la véracité de ces
    aveux et les moyens par lesquels ils avaient été obtenus, mais le fait
    que le Pakistan les ait acceptés et ne les ait pas mis en doute est perti-
    nent du point de vue de l’exécution des obligations que lui imposait
    l’article 36 de la convention de Vienne en tant qu’Etat de résidence.

   19 Cf. op. cit. supra note 16, p. 43, par. 63, et p. 49, par. 88 (les italiques sont de moi).
   20 Voir notamment Haber c. Iran, sentence no 437-10159-3 (4 septembre 1989), Tribunal
des diﬀérends irano-américains, vol. 23, p. 135, par. 9 et 10 (acceptation d’un passeport des
Etats-Unis délivré après la date de dépôt de la requête comme preuve de la nationalité
américaine de naissance du seul actionnaire de la société).
   21 CMP, par. 25.1-25.2.



                                                                                             85

                            jadhav (décl. sebutinde)                                500

 ii) L’Inde a fait observer que, selon son droit interne 22, M. Jadhav devait
     nécessairement avoir la nationalité indienne pour être oﬃcier de la
     marine indienne 23. De toute manière, le poste consulaire indien à Isla-
     mabad étant empêché d’établir le moindre contact avec M. Jadhav, le
     Pakistan ne pouvait pas raisonnablement exiger de l’Inde qu’elle pro-
     duise des preuves documentaires de sa nationalité sans avoir d’abord
     pu entrer en contact avec lui.
iii) Dans ses communications avec le Pakistan et plus généralement, l’Inde
     a constamment maintenu que M. Jadhav était un ressortissant
     indien. Dans toute sa correspondance diplomatique avec le Pakis-
     tan 24, y compris ses dix-neuf demandes d’autorisation de communi-
     quer avec M. Jadhav par l’entremise de ses autorités consulaires 25, elle
     a toujours qualiﬁé celui-ci de « ressortissant indien ». Le 11 avril
     2017, le ministre indien des aﬀaires étrangères, lors d’un point de
     presse hebdomadaire oﬃciel, a qualiﬁé M. Jadhav de « citoyen
     indien » 26.
iv) Le Pakistan a de son côté qualiﬁé maintes fois M. Jadhav de ressortis-
     sant indien dans sa correspondance diplomatique avec l’Inde 27. Dans
     sa demande d’entraide judiciaire en date du 23 janvier 2017, ainsi que
     dans la lettre de couverture dont elle était accompagnée, le Pakistan
     désignait M. Jadhav comme étant un « ressortissant indien », et la
     demande était intitulée « Demande d’entraide aux ﬁns d’une enquête
     pénale ouverte contre le ressortissant indien Kulbhushan Sudhair
     Jadhav » 28 (les italiques sont de moi). Dans sa nouvelle demande d’en-
     traide en date du 21 mars 2017, il qualiﬁait également M. Jadhav de
     « ressortissant indien » 29.
   12. Selon moi, les faits susmentionnés devaient suﬃre à indiquer aux
autorités pakistanaises responsables de l’arrestation et de la mise en
détention de M. Jadhav qu’il était pour le moins probablement un ressor-
tissant étranger, constatation suﬃsante pour que l’Etat de résidence soit
tenu d’agir à son égard conformément aux obligations que lui impose
l’article 36 de la convention de Vienne 30. En l’occurrence, la nationalité
indienne de M. Jadhav n’aurait pas dû être mise en doute du seul fait qu’il
était porteur de deux passeports, et il y avait lieu de rejeter l’exception
soulevée par le Pakistan sur la base de ce fait.


   22 RéI, par. 100.
   23 CR 2019/3, p. 16, par. 43 (Salve).
   24 CMP, vol. 2, annexe 33, p. 1-2, et annexe 41, p. 1 ; RéI, annexe 15.2, p. 1.
   25 CMP, vol. 2, annexes 13.1-13.19 ; dans sa première demande, en date du 25 mars

2016, l’Inde écrivait simplement que M. Jadhav était un Indien.
   26 Ibid., vol. 2, annexe 21. Voir également l’annexe 22, p. 6.
   27 Ibid., annexe 14, annexe 17, p. 1, annexe 19, p. 1, et annexe 42, p. 2, par. h).
   28 Ibid., annexe 17, p. 1-2 (les italiques sont de moi).
   29 Ibid., annexe 14.
   30 Avena et autres ressortissants mexicains (Mexique c. Etats-Unis d’Amérique), arrêt,

C.I.J. Recueil 2004 (I), p. 43, par. 63.

                                                                                      86

                              jadhav (décl. sebutinde)                        501

          III. L’accord bilatéral conclu par les Parties en 2008

   13. Une deuxième question importante n’est traitée que brièvement
dans l’arrêt de la Cour, celle de l’accord bilatéral « sur la communication
consulaire » conclu par les Parties le 21 mai 2008 (« l’accord de 2008 ») et
de son eﬀet éventuel sur l’applicabilité de l’article 36 de la convention de
Vienne en cas d’arrestation d’une personne soupçonnée d’espionnage ou
de terrorisme. N’ayant pas fait ﬁgurer dans son arrêt une analyse et une
interprétation détaillées de l’accord de 2008, la Cour s’en est remise à des
« suppositions » et des « présomptions » pour conclure ce qui suit :
       « la Cour est d’avis que l’accord de 2008 est un accord ultérieur qui a
       pour objet de « conﬁrmer, compléter ou développer les dispositions de
       la convention, ou d’étendre leur champ d’application ». En consé-
       quence, elle considère que le point vi) dudit accord ne se substitue pas,
       contrairement à ce que prétend le Pakistan, aux obligations découlant
       de l’article 36 de la convention. » (Voir le paragraphe 97 de l’arrêt.)
Je conviens certes que la Cour n’avait pas compétence pour trancher des
désaccords sur l’interprétation ou l’application de l’accord de 2008 en soi,
mais je suis d’avis que rien ne l’empêchait d’en interpréter les dispositions
et la portée aﬁn de déterminer son incidence éventuelle sur l’applicabilité
de la convention de Vienne. C’est d’ailleurs ce que les Parties l’ont invitée
à faire tout au long de leurs échanges d’arguments. Selon moi, la Cour
n’aurait pas dû se contenter d’invoquer un certain nombre d’hypothèses
pour motiver sa conclusion. Je vais donc exposer dans les paragraphes qui
suivent mon interprétation de l’accord de 2008, à laquelle j’ai procédé dans
le but de déterminer son eﬀet éventuel sur l’applicabilité de la convention.
   14. Les Parties considèrent l’une et l’autre qu’elles ont conclu l’accord
de 2008 conformément au paragraphe 2 de l’article 73 de la convention de
Vienne, dans l’intention d’en compléter les dispositions pour les besoins
de leurs relations bilatérales. Toutefois, le Pakistan n’est pas d’accord
avec l’Inde sur l’interprétation de certaines de ses clauses (en particulier le
point vi)) et sur leur incidence sur l’applicabilité entre les deux Etats de la
convention de Vienne.
   15. Le Pakistan a soutenu que l’accord de 2008 avait été négocié et signé
expressément en vue de régler entre les deux Etats la question de la commu-
nication entre les autorités consulaires et les ressortissants de l’Etat d’envoi
dans le contexte des préoccupations de « sécurité nationale » de l’un et
l’autre 31. Selon lui, l’arrestation de M. Jadhav, soupçonné d’activités crimi-
nelles d’espionnage et de terrorisme, relevait manifestement de la protec-
tion de la « sécurité nationale » au sens du point vi) de l’accord de 2008. Par
voie de conséquence, estimait-il, l’article 36 de la convention était inappli-
cable au cas de M. Jadhav, et il était en droit d’« examiner l’aﬀaire au fond »
et de traiter la question de la communication entre les autorités consulaires
et l’intéressé compte tenu des circonstances particulières de ladite aﬀaire 32.
  31   CMP, par. 374-376.
  32   Ibid., par. 385.3-385.4 ; CR 2019/2, p. 33-34, par. 65-68 (Qureshi).

                                                                               87

                            jadhav (décl. sebutinde)                          502

   16. L’Inde était en désaccord avec le Pakistan sur l’interprétation de
l’accord de 2008 et son incidence sur l’applicabilité de la convention de
Vienne. Elle soutenait que, selon le paragraphe 2 de l’article 73 de la
convention, l’accord de 2008 ne pouvait que conﬁrmer les dispositions de
celle-ci, et qu’il était donc exclu qu’il modiﬁe les droits et les obligations
correspondantes dont la protection était l’objet et le but de son article 36 33.
L’Inde soutenait également que rien dans le libellé de l’accord de 2008 ne
donnait à penser qu’elle-même ou le Pakistan ait jamais eu l’intention de
déroger à l’article 36 de la convention, et que, si malgré tout l’une quel-
conque des dispositions de l’accord s’avérait contraire aux droits protégés
par la convention, celle-ci l’emporterait nécessairement 34.
   17. De plus, l’Inde considérait qu’il était évident que, au point vi) de
l’accord de 2008, « le membre de phrase « examiner l’aﬀaire au fond » se
rapport[ait] à la partie de l’accord prévoyant la libération et le rapatrie-
ment des intéressés dans un délai d’un mois au plus tard après expira-
tion de leur peine et conﬁrmation de leur nationalité, c’est-à-dire au
point v) » 35. De l’avis de l’Inde, le point vi) prévoyait une exception à la
règle énoncée au point v) et permettait à l’Etat de résidence d’examiner au
fond la question de savoir s’il y avait lieu de libérer et rapatrier un ressor-
tissant de l’Etat d’envoi arrêté, détenu ou condamné pour des motifs
politiques ou relatifs à la sécurité 36.
   18. Les dispositions pertinentes de l’article 73 de la convention de
Vienne se lisent comme suit :
                                          « Article 73
                           Rapport entre la présente convention
                          et les autres accords internationaux
        . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
          2. Aucune disposition de la présente Convention ne saurait empê-
       cher les Etats de conclure des accords internationaux conﬁrmant,
       complétant ou développant ses dispositions, ou étendant leur champ
       d’application. »
   19. La Cour a eu raison de dire que seuls sont permis les accords ulté-
rieurs qui conﬁrment, complètent ou développent les dispositions de la
convention de Vienne, ou en étendent le champ d’application (voir le
paragraphe 97 de l’arrêt). Le corollaire de cette constatation est que tout
accord ayant pour but de dénier ou limiter les droits et obligations prévus
à l’article 36 de la convention ou d’y déroger serait incompatible avec son
article 73.



  33 Requête, p. 19, par. 48.
  34 MI, par. 99 ; CR 2019/1, p. 30-31, par. 105-109 (Salve).
  35 RéI, par. 144 ; CR 2019/1, p. 32, par. 114 (Salve).
  36 RéI, par. 144.



                                                                                88

                              jadhav (décl. sebutinde)                     503

  20. L’accord de 2008 est libellé comme suit :
                          « Accord sur la communication consulaire
          Le Gouvernement de l’Inde et le Gouvernement du Pakistan, dési-
       reux d’œuvrer à la réalisation de l’objectif consistant à garantir un
       traitement humain aux ressortissants de chacun des deux Etats en cas
       d’arrestation, de détention ou d’emprisonnement sur le territoire de
       l’autre, sont convenus des facilités consulaires suivantes :
      i) Chaque gouvernement tient une liste exhaustive des ressortissants
         de l’autre Etat arrêtés, détenus ou emprisonnés sur son territoire.
         Ces listes sont échangées le 1er janvier et le 1er juillet de chaque
         année.
     ii) L’arrestation, la détention ou l’emprisonnement de tout ressortis-
         sant de l’autre Etat doivent être signalés sans délai au haut-
         commissariat de celui-ci.
   iii) Chaque gouvernement s’engage à informer sans délai l’autre gou-
         vernement des condamnations prononcées à l’encontre des ressor-
         tissants de celui-ci.
    iv) Chaque gouvernement autorise, dans un délai maximal de trois
         mois, les autorités consulaires de l’autre Etat à entrer en commu-
         nication avec les ressortissants de celui-ci qui ont été arrêtés, déte-
         nus ou emprisonnés.
     v) Les deux gouvernements conviennent de libérer et de rapatrier les
         intéressés dans un délai d’un mois au plus tard après expiration
         de leur peine et conﬁrmation de leur nationalité.
    vi) En cas d’arrestation, de détention ou de condamnation pour des
         motifs politiques ou relatifs à la sécurité, chaque partie peut exa-
         miner l’aﬀaire au fond.
   vii) Dans des circonstances spéciales appelant ou requérant compas-
         sion et humanité, chaque partie peut exercer son pouvoir discré-
         tionnaire, sous réserve de ses lois et règlements, d’autoriser une
         libération et un rapatriement anticipés.
       Le présent accord entrera en vigueur à la date de sa signature.
       Fait à Islamabad le 21 mai 2008… »
  21. A mon avis, le point vi) de l’accord de 2008, sur le sens duquel les
Parties étaient en désaccord, ne peut pas être interprété ni compris isolé-
ment. Selon les règles de droit international coutumier, les dispositions de
cet accord doivent être interprétées de bonne foi suivant le sens ordinaire
à attribuer à ses termes dans leur contexte, et à la lumière de son objet et
de son but 37. Il peut être fait appel à l’historique de la rédaction (travaux
préparatoires) en vue de conﬁrmer le sens des dispositions du traité ou
d’écarter une interprétation qui en laisse le sens ambigu ou obscur, ou

  37   Convention de Vienne sur le droit des traités de 1969, art. 31.

                                                                             89

                           jadhav (décl. sebutinde)                        504

conduit à un résultat manifestement absurde ou déraisonnable 38. Je consi-
dère également que, selon le paragraphe 2 de l’article 73 de la convention
de Vienne, l’accord de 2008 fait partie du contexte de celle-ci.
   22. Premièrement, la convention de Vienne a pour objet et pour but de
« favoriser les relations d’amitié entre les pays, quelle que soit la diversité
de leurs régimes constitutionnels et sociaux », en conférant aux postes
consulaires des privilèges et immunités ayant pour but d’assurer l’accom-
plissement eﬃcace de leurs fonctions au nom de leurs Etats respectifs 39.
L’accord de 2008 a quant à lui pour objet et pour but de « garantir un
traitement humain aux ressortissants de chacun des deux Etats en cas
d’arrestation, de détention ou d’emprisonnement sur le territoire de
l’autre » 40. Il est donc clair que l’objet et le but de l’accord de 2008
semblent compléter ceux de la convention de Vienne.
   23. Le point iv) de l’accord de 2008, qui est sa seule disposition où il
soit question de la « communication [des autorités consulaires] avec les
ressortissants [de l’Etat d’envoi] », impose à l’Etat de résidence, en cas
d’arrestation, de mise en détention ou d’incarcération sur son territoire de
ressortissants de l’Etat d’envoi, l’obligation d’autoriser les autorités
consulaires de celui-ci, « dans un délai maximal de trois mois », à entrer en
communication avec les intéressés. Le point v) fait obligation à l’Etat de
résidence de libérer et de rapatrier les intéressés dans un délai d’un mois
au plus tard après expiration de leur peine et conﬁrmation de leur natio-
nalité. Le point vi), sur lequel les Parties étaient en désaccord, dispose
que, « [e]n cas d’arrestation, de détention ou de condamnation pour des
motifs politiques ou relatifs à la sécurité, chaque partie peut examiner
l’aﬀaire au fond ». Enﬁn, le point vii) prévoit que, dans des circonstances
spéciales appelant de la compassion, chaque partie peut à sa discrétion
autoriser la libération et le rapatriement anticipés des ressortissants de
l’autre. Les obligations susmentionnées, dont aucune n’est stipulée ou n’a
d’équivalent dans la convention de Vienne, peuvent être considérées
comme ayant pour but de « compléter » ou de « développer » les disposi-
tions de celle-ci, ou d’en « étendre le champ d’application ».
   24. Il ne fait aucun doute non plus que le choix de l’emplacement assi-
gné à telle ou telle disposition d’un traité fait également partie du contexte
de celui-ci. Le fait que le point vi) de l’accord de 2008 soit placé entre
deux dispositions portant sur la libération et le rapatriement des ressortis-
sants de l’Etat d’envoi conﬁrme l’interprétation selon laquelle il se rap-
porte lui aussi à la libération et au rapatriement de ces personnes. Ainsi
interprété, le point vi) signiﬁe que, lorsqu’une personne arrêtée, détenue
ou condamnée pour des motifs politiques ou relatifs à la sécurité est par-
venue au terme de sa peine, l’Etat de résidence peut examiner l’aﬀaire au
fond avant de prendre une décision sur sa libération et son rapatriement.
Cette interprétation est conforme à l’objet et au but de l’accord, à savoir

  38 Convention de Vienne sur le droit des traités de 1969, art. 32.
  39 Préambule de la convention de Vienne sur les relations consulaires.
  40 Préambule de l’accord de 2008.



                                                                            90

                              jadhav (décl. sebutinde)                      505

garantir un traitement humain aux ressortissants de chacun des deux
Etats en cas d’arrestation, de détention ou d’emprisonnement sur le terri-
toire de l’autre. Elle laisse aussi intacts les droits et obligations des parties
contractantes au titre de l’article 36 de la convention, et elle est compa-
tible avec l’objet et le but de celle-ci.
   25. Les travaux préparatoires de l’accord de 2008 conﬁrment aussi l’in-
terprétation exposée ci-dessus. En 1982, l’Inde et le Pakistan avaient déjà
conclu un accord sur la communication entre les autorités consulaires et
les ressortissants de l’Etat d’envoi (ci-après l’« accord de 1982 »), et c’est
sur la base de celui-ci qu’ils ont négocié l’accord de 2008 41. Il ressortait
clairement de l’accord de 1982 que, après avoir examiné l’aﬀaire au fond,
l’Etat de résidence pouvait refuser à l’Etat d’envoi l’autorisation de com-
muniquer par l’entremise de ses autorités consulaires avec ses ressortis-
sants arrêtés pour des infractions politiques ou relatives à la sécurité. Le
point iii) de cet accord était libellé comme suit :
          « Chaque gouvernement autorise, sur la base de la réciprocité, les
       autorités consulaires de l’autre Etat à entrer en communication avec
       les ressortissants de celui-ci qui ont été arrêtés, détenus ou emprison-
       nés sur son territoire, à condition que les intéressés n’aient pas été
       appréhendés pour des motifs ou infractions d’ordre politique ou tou-
       chant à la sécurité. Les demandes des autorités consulaires tendant à
       entrer en communication avec les intéressés ainsi que les termes de
       celles-ci seront examinés au cas par cas par le gouvernement qui a
       arrêté la personne ou la maintient en détention ou prisonnière et les
       décisions prises sur ces demandes seront communiquées à l’autre
       gouvernement dans un délai de quatre semaines à compter de leur
       date de réception. » 42 (Les italiques sont de moi.)
   26. Toutefois, lors des négociations bilatérales qui ont abouti à la
conclusion de l’accord de 2008, il a été convenu de ne pas reprendre le
point iii) de celui de 1982, et il a été décidé en octobre 2005 de le remplacer
par un projet de point iii) ainsi libellé : « Chaque gouvernement autorise les
autorités consulaires de l’autre Etat à entrer en communication avec tous
les ressortissants de celui-ci qui ont été arrêtés, détenus ou emprisonnés,
dans un délai de trois mois à compter de la date de leur arrestation, déten-
tion ou condamnation. » 43 (Les italiques sont de moi.) L’accord a été signé
le 21 mai 2008. Le texte qui y a remplacé celui du point iii) de l’accord de
1982 est devenu le point iv), libellé comme suit : « Chaque gouvernement
autorise, dans un délai maximal de trois mois, les autorités consulaires de
l’autre Etat à entrer en communication avec les ressortissants de celui-ci
qui ont été arrêtés, détenus ou emprisonnés. » 44


  41 CMP, vol. 7, annexe 160.
  42 Ibid., annexe 160, p. 3, alinéa iii) (les italiques sont de moi).
  43 Ibid., par. 354 et annexe 160.
  44 MI, annexe 10.



                                                                              91

                             jadhav (décl. sebutinde)                                  506

   27. On voit donc que la dérogation à l’obligation de permettre la com-
munication entre les autorités consulaires et les ressortissants de l’Etat
d’envoi, expressément prévue dans l’accord de 1982 pour les personnes
accusées d’infractions d’ordre politique ou relatives à la sécurité, a été
consciemment et délibérément omise dans l’accord de 2008, selon lequel
cette obligation vaut pour tout ressortissant de l’Etat d’envoi 45. Cela
indique que les parties à l’accord n’avaient pas l’intention de refuser le
droit de communiquer avec les autorités consulaires de leur pays à une
catégorie déterminée de personnes, à savoir celles qui ont été arrêtées ou
sont détenues pour des infractions d’ordre politique ou relatives à la
sécurité.
   28. A mon avis, la meilleure interprétation du point vi) est qu’il se rap-
porte à la libération et au rapatriement des personnes appartenant à une
catégorie déterminée, pour lesquelles il prévoit une dérogation au point v).
Cela signiﬁe que, lorsqu’un ressortissant de l’Etat d’envoi arrêté, détenu
ou condamné sur le territoire de l’Etat de résidence pour des motifs poli-
tiques ou relatifs à la sécurité est parvenu au terme de sa peine, l’Etat de
résidence peut examiner l’aﬀaire au fond avant de prendre une décision
sur la libération et le rapatriement de l’intéressé. Contrairement à ce qu’a
avancé le Pakistan, cette disposition ne prive pas les personnes apparte-
nant à cette catégorie du droit de communiquer avec les autorités consu-
laires de leur pays que leur confère l’article 36 de la convention de Vienne,
et ne rend pas non plus le respect de ce droit « discrétionnaire » ou « condi-
tionnel ». Autrement dit, le Pakistan ne pouvait pas user de son pouvoir
discrétionnaire pour refuser à M. Jadhav son droit de communiquer avec
les autorités consulaires indiennes, que ce soit en raison de la condamna-
tion pour espionnage et terrorisme de l’intéressé ou parce que le défen-
deur considérait que l’Inde était coupable de l’avoir envoyé sur son
territoire pour s’y livrer à l’espionnage.
   29. De même, le Pakistan ne pouvait pas subordonner l’exécution des
obligations qui lui incombaient en application de l’article 36 de la conven-
tion à des conditions telles que la communication préalable par l’Inde de
certaines informations. Cette interprétation est compatible aussi bien
avec l’objet et le but de l’accord de 2008 qu’avec l’article 36 de la conven-
tion de Vienne et l’objet et le but de celle-ci.
   30. Selon cette interprétation, les dispositions de l’article 36 de la
convention restent applicables et conservent leur caractère contraignant
lorsqu’un ressortissant de l’Etat d’envoi est arrêté, détenu ou condamné
pour des motifs politiques ou relatifs à la sécurité sur le territoire de l’Etat
de résidence.



   45 Il est intéressant de noter que le projet de nouveau point iii) prévoyait initiale-

ment que l’obligation s’appliquait à « tous les ressortissants » de l’Etat d’envoi, mais que
l’adjectif indéﬁni « tous » n’a ﬁnalement pas été retenu dans le texte déﬁnitif du projet de
point iii).

                                                                                         92

                           jadhav (décl. sebutinde)                            507

 IV. L’incidence du droit interne sur le droit à la communication
        entre les autorités consulaires et les ressortissants
                         de l’État d’envoi

   31. Le Pakistan a soutenu que l’Inde voulait se servir de la convention
de Vienne pour porter atteinte à sa souveraineté et à son intégrité territo-
riale en assignant à ses autorités consulaires des fonctions incompatibles
avec l’article 5 de celle-ci. Pour lui, les alinéas i) et m) de l’article 5 et le
paragraphe 2 de l’article 36 de la convention montraient que le droit à la
communication entre les autorités consulaires et les ressortissants de
l’Etat d’envoi n’était pas absolu, et que son exercice ne saurait com-
prendre l’accomplissement d’actes interdits par la législation pakistanaise.
Autrement dit, ce droit devait selon lui être exercé conformément à son
droit interne 46. Cette question a été brièvement abordée par la Cour au
paragraphe 115 de son arrêt.
   32. Les dispositions pertinentes de l’article 5 de la convention de
Vienne sont reproduites ci-après :
          « Les fonctions consulaires consistent à :
        . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       i) Sous réserve des pratiques et procédures en vigueur dans l’Etat de
           résidence, représenter les ressortissants de l’Etat d’envoi ou
           prendre des dispositions aﬁn d’assurer leur représentation appro-
           priée devant les tribunaux ou les autres autorités de l’Etat de rési-
           dence pour demander, conformément aux lois et règlements de
           l’Etat de résidence, l’adoption de mesures provisoires en vue de la
           sauvegarde des droits et intérêts de ces ressortissants lorsque, en
           raison de leur absence ou pour toute autre cause, ils ne peuvent
           défendre en temps utile leurs droits et intérêts ;
        . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       m) Exercer toutes autres fonctions conﬁées à un poste consulaire par
           l’Etat d’envoi que n’interdisent pas les lois et règlements de l’Etat
           de résidence ou auxquelles l’Etat de résidence ne s’oppose pas ou
           qui sont mentionnées dans les accords internationaux en vigueur
           entre l’Etat d’envoi et l’Etat de résidence. »

  33. Le paragraphe 2 de l’article 36 de la convention dispose ce qui suit :
          « Les droits visés au paragraphe 1 du présent article doivent s’exer-
       cer dans le cadre des lois et règlements de l’Etat de résidence, étant
       entendu, toutefois, que ces lois et règlements doivent permettre la
       pleine réalisation des fins pour lesquelles les droits sont accordés en
       vertu du présent article. » (Les italiques sont de moi.)



  46   CMP, par. 344.

                                                                                93

                           jadhav (décl. sebutinde)                               508

  34. Le paragraphe 1 de l’article 55 de la convention de Vienne se lit
comme suit :
       « 1. Sans préjudice de leurs privilèges et immunités, toutes les per-
     sonnes qui bénéﬁcient de ces privilèges et immunités ont le devoir de
     respecter les lois et règlements de l’Etat de résidence. Elles ont égale-
     ment le devoir de ne pas s’immiscer dans les aﬀaires intérieures de cet
     Etat. » (Les italiques sont de moi.)
   35. Le Pakistan a négligé l’importance de la clause ﬁnale du para-
graphe 2 de l’article 36, selon laquelle les lois et règlements de l’Etat de
résidence « doivent permettre la pleine réalisation des ﬁns » pour lesquelles
sont accordés les droits énoncés dans l’article. Cette clause procède du
principe bien établi selon lequel une violation du droit international ne
saurait être justiﬁée par l’invocation du droit interne. Ce principe était
également en cause en l’aﬀaire LaGrand, et la Cour a conclu dans son
arrêt que les Etats-Unis avaient violé la convention de Vienne parce que
leur règle interne de la « carence procédurale », telle qu’elle avait été appli-
quée, ne permettait pas de donner pleinement eﬀet à l’article 36 de la
convention 47. La position défendue par le Pakistan était en contradiction
ﬂagrante avec « [l]es ﬁns pour lesquelles les droits sont accordés en vertu
d[e l’article 36] » 48. L’article 55 de la convention dispose également que
l’exercice des droits et privilèges consulaires n’est pas subordonné aux
règles du droit interne de l’Etat de résidence.
   36. Il semble que le Pakistan ait déterminé, dès son arrestation, sans
attendre qu’il soit jugé, que M. Jadhav était un espion, et qu’en tant que
tel il n’avait selon la législation pakistanaise pas le droit de communiquer
avec les autorités consulaires de son pays, et ait donc considéré que l’Inde,
ayant manqué à son « devoir de ne pas s’immiscer dans [ses] aﬀaires inté-
rieures », avait perdu le droit qu’elle tenait de l’article 36 de la convention
d’entrer en communication avec son ressortissant. Sa position étant ainsi
arrêtée, il a refusé à M. Jadhav son droit d’être informé sans retard de ses
droits consulaires, et n’a pas permis aux fonctionnaires du poste consu-
laire de l’Inde à Islamabad d’exercer leur droit d’entrer en communica-
tion avec l’intéressé. Le comportement et l’attitude adoptés à cet égard
par le Pakistan étaient en contradiction ﬂagrante avec les dispositions de
l’article 36 de la convention de Vienne et avec le but et l’objet de celle-ci.
L’alinéa b) du paragraphe 1 de l’article 36 conférait aux fonctionnaires
consulaires indiens le droit d’être informés sans retard de l’arrestation de
M. Jadhav, son alinéa a) la liberté de communiquer avec lui et de se
rendre auprès de lui, et son alinéa c) le droit de se rendre auprès de
M. Jadhav, s’il ne s’y opposait pas, après son incarcération ou sa mise en
détention préventive ou toute autre forme de détention, ainsi que de s’en-
tretenir et de correspondre avec lui aﬁn de pourvoir à sa représentation en

   47 LaGrand (Allemagne c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2001, p. 498,

par. 91.
   48 Convention de Vienne, paragraphe 2 de l’article 36.



                                                                                    94

                        jadhav (décl. sebutinde)                         509

justice. L’Inde a établi, sans que le Pakistan le conteste, que les autorités
pakistanaises s’étaient bornées à l’informer vingt-deux jours plus tard de
l’arrestation de M. Jadhav, et que, en dépit de demandes réitérées, ses
fonctionnaires consulaires n’avaient jamais été autorisés à entrer en
contact et à communiquer avec l’intéressé ou à se rendre auprès de lui,
que ce soit après son arrestation, sa mise en détention, l’ouverture de son
procès ou sa condamnation. Le Pakistan a donc manifestement manqué
aux obligations qui lui incombaient aux termes des alinéas a), b) et c) du
paragraphe 1 de l’article 36 de la convention de Vienne.

                                               (Signé) Julia Sebutinde.




                                                                          95

